ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTIVE RELIEF
Robert S. Lasnik, United States District Judge
This matter comes before the Court on “Plaintiffs Motion for Temporary Restraining Order and/or Preliminary Injunction.” Dkt. #2. In ruling on this motion, the Court has also considered the request for preliminary injunctive relief filed by individual for-hire drivers in Clark v. City of Seattle, C17-0382RSL. Having reviewed the memoranda, declarations, and exhibits submitted in both cases and having heard the arguments of counsel for the Chamber, the Clark plaintiffs, and the City, the Court finds as follows:
In January 2016, City of Seattle Ordinance 124968 came into, effect. The Ordinance provides a mechanism through which for-hire drivers can collectively bargain with the companies that hire, contract with, and/or partner with them. Dkt. # 39-1. Pursuant to the procedures set forth in the Ordinance, Teamsters Local 117 gave notice to twelve “driver coordinators” that it seeks to represent their drivers in collective bargaining. Dkt. #39-1 at 7. The driver coordinators had until April 3, 2017, to provide the names, contact information, and license numbers of their drivers to the union so that it may solicit their interest in collective representation by the Teamsters.1 Three of the driver coordinators, Eastside For Hire, Inc., Lyft, Inc., and Uber Technologies, Inc., are members of the plaintiff Chamber of Commerce. The Chamber seeks to enjoin enforcement of the Ordinance, arguing that it violates and is preempted by federal antitrust law and is preempted by the National Labor Relations Act (“NLRA”). The Clark plaintiffs argue that the Ordinance should be enjoined because it is preempted by the NLRA and violates the First Amendment and the Driver’s Privacy Protection Act,
Although the procedure for obr taming a temporary restraining order differs from that which is applicable in the preliminary injunction context, the factors considered by the Court are the same. In order to obtain preliminary injunctive relief; plaintiff must establish “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). In the Ninth Circuit, “if a plaintiff can only show that there are serious questions going to the merits—a lesser showing than likelihood of success on the merits—then a preliminary injunction may still issue if the balance' of hardships tips sharply in the' plaintiffs favor, and the other two Winter factors are satisfied.” Feldman v. Ariz. Sec, of State’s Office, 843 F.3d 366, 375 (9th Cir. 2016) (quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)) (internal quotation marks omitted, emphasis in original).
A. Antitrust Claim
The judicial power of the federal courts extends to “Cases” and “Controversies” pursuant to Article. Ill, Sec. 2 of the *1146United States Constitution. An Article III case or controversy exists if plaintiff can show that “(1) it has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual and imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant^; and (3) it is likely, as opposed to merely speculative, that the injury will- be redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)). An association, such as the-Chamber, “has standing to bring suit on behalf of its' members when: (a) its members would otherwise have standing to sue in their own right; (b). the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit.” Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).
Section 16 of the Clayton Act, which governs, claims for injunctive relief, provides in part.that “[ajny person, firm, corporation, or association shall be entitled to sue for and have injunctive relief ... against threatened loss or damage by a violation of the antitrust laws.,..” 15 U.S.C. § 26. By its very terms, § 16 authorizes suits by associations, but it, like every other private litigant, “must have standing—in the words of § 16, [it] must prove “threatened loss- or damage” to [its] own interests in order to obtain relief.” Cal. v. Am. Stores Co., 495 U.S. 271, 296, 110 S.Ct. 1853, 109 L.Ed.2d 240 (1990). The Supreme Court- has found that “[i]t would be anomalous .to read the Clayton Act to authorize a private plaintiff to secure an injunction against a threatened injury for which he would not be entitled to compensation if the injury actually occurred” and that Congress did not intend such a result. Cargill, Inc. v. Monfort of Colo., Inc., 479 U.S. 104, 111, 107 S.Ct. 484, 93 L.Ed.2d 427 (1986). Personal injury is therefore a prerequisite to instituting a private antitrust action—regardless of whether monetary or injunctive relief is sought.2
Nevertheless, the Court will assume, for purposes of this motion only, that although the Chamber itself does not face a “threatened loss or damage,” it may sue on behalf of its members if it can satisfy the three-part Hunt test. See Sw. Suburban Bd. of Realtors, Inc, v. Beverly Area Planning Ass’n, 830 F.2d 1374, 1380-81 (7th Cir. 1987). The City does not dispute that the Chamber’s interests in this litigation are germane to its organizational purposes, but argues that the antitrust claim cannot be pursued without the participation of individual members in the lawsuit. Hunt, 432 U.S. at 343, 97 S.Ct. 2434. The Chamber has the burden of proving that its members, Eastside, Uber, and Lyft, have suffered antitrust injury, which is “injury of the type the antitrust laws were intended to prevent and which flows from that which makes defendants’ acts unlawful.” Atl. Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 334, 110 S.Ct. 1884, 109 L.Ed.2d 333 (1990) (internal quotation marks and citations omitted). Simply *1147showing “injury causally linked to an illegal presence in the market” will not suffice if the injury flows from aspects of the Ordinance that are beneficial or neutral to competition. Id.; Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1433 (9th Cir. 1995). Based on the limited- record evidence, one can reasonably infer that the Ordinance will reduce, if not extinguish, any variability in the terms and conditions on which for-hire drivers offer their services to the driver coordinators. The anti-competitive potential of all price-fixing agreements is-likely to arise and may justify facial invalidation of the Ordinance without the need for Eastside, Uber, and/or Lyft to be party to this litigation. The Court is willing to- assume that the Chamber will be able to satisfy the third prong of the Hunt analysis. 432 U.S. at 343, 97 S.Ct 2434.
Whether the Chamber will succeed on the merits of its antitrust.claim is unclear, however. Federal antitrust laws do not prohibit states or their political subdivisions from protecting their citizens’ interests through reasonable regulation, even if those regulations have anticompeti-tive effects. Parker v. Brown, 317 U.S. 341, 63 S.Ct. 307, 87 L.Ed. 315 (1943). A municipality like the City, of Seattle may enable a price-fixing scheme that would otherwise violate the antitrust laws “when it is clear that the challenged anticompetitive conduct is undertaken pursuant to a regulatory scheme that is the State’s own.” FTC v. Phoebe Putney Health Sys., Inc., 568 U.S. 216, 133 S.Ct. 1003, 1010, 185 L.Ed.2d 43 (2013) (internal quotation marks omitted). The challenged regulation must “be one clearly articulated and affirmatively expressed as state policy” and “the policy must be actively supervised by the State its,elf.” Cal. Retail Liquor Dealers Ass’n v. Midcal Aluminum, Inc., 445 U.S. 97, 105, 100 S.Ct. 937, 63 L.Ed.2d 233 (1980) (internal quotation marks omitted).
The statutes on which the City relies clearly contemplate anticompetitive effects in the for-hire transportation industry. The taxi industry in Washington is heavily regulated at a local level under regulatory schemes that allow or require agreements which, in most other contexts, would be invalid as anticompetitive or monopolistic. The statutes have been used in a fairly consistent way, however, namely to allow municipalities to establish rates and other regulatory requirements in the taxi industry. They have never, as far as the Court is aware, been used to authorize collusion between individuals in the industry in order to establish a collective bargaining position in negotiations with another private party.' There can be no doubt that ride-share companies such as Uber and Lyft have, at a truly startling rate, created havoc in this industry using a business model that simply did not exist before its recent technological development. Whether existing state law covers, or was intended to cover, the sort of regulation the City attempts through the Ordinance is far from clear. Questions also remain regarding the level of state supervision contemplated by the Ordinance. The City does not establish the terms and conditions under which for-hire transportation is offered. Rather, those terms and conditions are negotiated between private parties, and there is no requirement that the City evaluate the competitive effects of the agreements reached. The City’s sole role is to review and approve the negotiated terms. While approval may be sufficient to trigger state immunity under governing case law, it is troubling that a disapproval again places the matter back into the hands of private parties, with no state oversight. Id., at 105-06, .100 S.Ct. 937. The novelty of the City’s claim for antitrust immunity, the potential absence of any state oversight of .the agreements, the lack of any evaluation of competitive effect, and the *1148potential impact on an important transportation option for thousands of Seattle residents and visitors cannot be ignored. The Court finds that the Chamber has raised serious questions regarding both prongs of the immunity analysis.
B. National Labor Relations Act Claim
The Chamber and the Clark plaintiffs argue that the Ordinance is preempted by the NLRA because (1) it regulates activity that arguably falls within the statute, including the determination of whether a particular individual is an employee or an independent contractor (known as “Garmon preemption”) and (2) it regulates conduct Congress intended to leave unregulated, such as bargaining between independent contractors and the entities that hire them (known as “Machinists preemption”). The NLRA does not contain an express preemption provision. Nevertheless, the courts have found that certain areas of labor law are under the federal government’s exclusive power. Other areas, however, are subject to state regulation even where they “intercede in the relationships between employees and employers.” Babler Bros., Inc. v. Roberts, 995 F.2d 911, 914 (9th Cir. 1993). The line between permissible interference and preemption is set forth in case law, in light of congressional intent, and “is continually evolving.” Id.
1. Garmon Preemption
In San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 242, 79 S.Ct. 773, 3 L.Ed.2d 775 (1959), the Supreme Court noted that “Congress has entrusted administration of the labor policy for the Nation to a centralized administrative agency, armed with its own procedures, and equipped with its specialized knowledge and cumulative experience.” Determining which of “the variegated laws of the several States are displaced by a single, uniform, national rule” had proved difficult, however. Id. at 241, 79 S.Ct. 773. The interest in a uniform labor policy was often in direct conflict with the judiciary’s regard for our federal system, including local control over activities that had long been the subject of state regulation. Id. at 243-44, 120 S.Ct. 693. After evaluating prior case law, the Supreme Court held that, in the context of activities that “may fairly be assumed” to be protected by § 7 of the NLRA (such as collective bargaining, the right to strike, the right to picket, etc.) or to constitute an unfair labor practice under § 8 of the statute (such as interfering with § 7 rights or discriminating between union and non-union employees), state regulation and jurisdiction must yield. Id. at 244, 79 S.Ct. 773. Where it is not clear whether a particular activity is governed by § 7 or § 8, the Court deemed it “essential to the administration of the Act that these determinations be left in the first instance to the National Labor Relations Board.” Id. at 244-45, 79 S.Ct. 773.
The Chamber argues that the Ordinance is facially and categorically preempted because it allows local officials and courts to make a factual determination (whether the for-hire drivers covered by the Ordinance are “employees” or “independent contractors”) that must be left in the first instance to the Board. “The precondition for preemption”—that the conduct be arguably or fairly assumed to be protected under § 7 or prohibited under § 8 of the NLRA—“is not without substance. It is not satisfied by a conclusory assertion of pre-emption and would therefore not be satisfied in this case by a claim, without more, that [a for-hire driver] was an employee rather than [an independent contractor].” Int’l Longshoremen’s Ass’n v. Davis, 476 U.S. 380, 394-95, 106 S.Ct. 1904, 90 L.Ed.2d 389 (1986). Neither the Chamber nor the individual plaintiffs has made even a bare assertion that for-hire drivers are employees: both have taken the position that the for-hire drivers covered by the Ordinance *1149are independent contractors and not subject to the NLRA. Thus, the Chamber’s claim of Garmon pre-emption is not tethered to the facts alleged. Because no party has asserted that' for-hire drivers are employees, the issue will not be considered or resolved in this litigation. It is not enough for the Chamber to simply raise the possibility that for-hire drivers may ultimately prove, in some other case, that they are properly classified as employees.
Even if the employee/independent contractor issue had been raised in this litigation, the Chamber would have the burden of putting forth enough evidence to enable the Court to find that the Board could reasonably conclude that for-hire drivers are employees subject to the protections and prohibitions of the NLRA. Davis, 476 U.S. at 395, 106 S.Ct. 1904. Whether a driver is an employee or an independent contractor depends on the details of the relationship between a specific driver coordinator and its drivers, including numerous factors such as the degree of control the coordinator exercises. See NLRB v. United Ins. Co. of Am., 390 U.S. 254, 256, 88 S.Ct. 988, 19 L.Ed.2d 1083 (1968). The driver coordinators’ participation in this litigation would then be necessary to ensure that the preemption analysis proceeds on actual facts regarding a coordinator’s operations and relationship with its drivers rather than some stylized amalgam arising from the industry at large. Based on the existing record, it appears that the operations and relationships experienced by Eastside drivers varies significantly from those who drive for Lyft. Because the participation of its individual members is required, the Chamber lacks associational standing to pursue the Gar-mon preemption claim (Hunt, 432 U.S. at 343, 97 S.Ct. 2434) and cannot show a likelihood of success on the merits ..
The Clark plaintiffs argue that the Ordinance authorizes conduct that is expressly prohibited by § 8(e) of the NLRA and is therefore preempted. The drivers are concerned that the Teamsters and the driver coordinators will negotiate an agreement that requires the drivers to become union members (ie., a union shop agreement) and argue that such an agreement would violate § 8(e). There are three distinct problems with this argument. First, the issue is not ripe for judicial determination. There are too many facts that need to be developed before the preemptive effect of § 8(e) could be properly addressed. Contrary to the drivers’ repeated assertion, the Ordinance does not “require that the driver coordinator cease doing business with drivers unwilling to accept Teamsters’ representation.” Clark v. City of Seattle, C17-0382RSL (Dkt. # 13 at 16). Section H.4. of the Ordinance authorizes the .negotiation of a union shop provision, but. it neither requires nor precludes such an arrangement. Dkt. # 39-1 at 11. Whether the Teamsters will obtain statements of interest from a majority of qualified drivers working for any particular driver coordinator, whether the Teamsters will be certified as the “exclusive driver representative,” and whether the union will successfully negotiate a union shop provision must all be resolved before the identified conflict between § 8(e) and the Ordinance could appear. The Court is loath to offer an advisory opinion or to declare rights in a hypothetical ease. Neither the factual readiness of the issue for adjudication nor the potential hardships that would be caused by awaiting the negotiation of the contract terms justify the exercise of jurisdiction at the moment, Nat’l Park Hosp. Ass’n v. Dep’t of the Interior, 538 U.S. 803, 807, 123 S.Ct. 2026, 155 L.Ed.2d 1017 (2003).3 Sec*1150ond, other than a condusory statement that “Section 8(e)’s prohibitions apply with particular force to a union signatory agreement that targets independent contractors who operate motor vehicles” (Clark v. City of Seattle, C17-0382RSL (Dkt. #13 at 15)), the. drivers offer no analysis or authority showing that a section of the statute prohibiting agreements to. boycott other employers has any applicability in these circumstances. -The- drivers have been variously described as independent contractors, customers, and clients: they are not employers in their own. right. See Local 3, Int’l Bhd. of Elec. Workers (N.Y. Elec. Contractors Ass’n, Inc.), 244 NLRB. 357, 357 (1979). Third, § 8 of the NLRA prohibits certain activities on the part of labor organizations. “Labor organization” is defined as an organization in which employees participate for particular purposes. 29 U.S.C. § 152(5). As discussed above, none of the parties to this dispute contends that the ■ drivers are employees, making it doubtful that the driver representative is a labor organization for purposes of § 8. Pac. Maritime Assoc. v. Local 63, Int’l Longshoremen’s Union, 198 F.3d 1078, 1081 (9th Cir. 1999).4
The Clark plaintiffs also argue that the Ordinance is preempted because it conflicts with § 8(b)(4) of the NLRA, Section 8(b)(4) .makes it an unfair labor practice for a labor organization to “threaten, coerce, or restrain any person engaged in commerce” with the object of forcing a self-employed person to join the labor organization 5 or forcing any person to cease doing business with any other person. For the reasons discussed above, this claim is not ripe for resolution. Ripeness is “peculiarly a question of timing designed to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements.” Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (internal citations and quotation marks omitted). In this case, whether the Teamsters will be designated as the representative of any group of for-hire drivers, whether it will be able, to negotiate a union shop provision with the driver coordinator, and whether any of the Clark plaintiffs will be affected have yet to be seen. In addition, plaintiffs have not shown that they are-likely to establish that § 8(b)(4) applies to an-organization representing independent contractors.
2. Machinists Preemption
In Lodge 76, Int’l Ass’n of Machinists and Aerospace Workers v. Wis. Emp’t Relations Comm’n, 427 U.S. 132, 96 S.Ct. 2548, 49 L.Ed.2d 396 (1976), the employer attempted to obtain a declaration from the NLRB that its employees’ concerted refusal to work overtime during contract negotiations was an unfair labor practice. The NLRB dismissed the charge, finding that the concerted effort was neither protected nor prohibited by the NLRA and therefore was not conduct cognizable by the Board. *1151The employer then sought and obtained a cease and desist order from the Wisconsin Employment Relations Commission against the same conduct. The state appellate courts upheld the cease and desist order, and certiorari was granted. Garmon preemption did not apply because the concerted refusal to work overtime was not expressly protected under § 7 or prohibited under § 8. Instead, the Supreme Court looked to and expanded on a second line of cases that focused “upon the crucial inquiry whether Congress intended that the conduct be unregulated because left ‘to be controlled by the free play of economic forces.’” Machinists, 427 U.S. at 140, 96 S.Ct. 2548 (quoting NLRB v. Nash-Finch Co., 404 U.S. 138, 144, 92 S.Ct. 373, 30 L.Ed.2d 328 (1971)). The Supreme Court concluded that Congress’ specific descriptions of the types of economic weapons that were both prohibited and protected left no room for the states to either forbid or encourage other forms of economic pressure tactics. The Supreme Court reasoned that if the state law
can be applied to proscribe the same type of conduct which Congress focused upon but did not proscribe when it enacted [the NLRA], the inevitable result would be to frustrate the congressional determination to leave this weapon of self-help available, and to upset the bal-anee of power between labor and management expressed in our national labor policy. For a state to impinge on the area of labor combat designed to be free is quite as much an obstruction of federal policy as if the state were to declare picketing free for purposes or by methods which the federal Act prohibits.
Machinists, 427 U.S. at 146-47, 96 S.Ct. 2648 (quoting Local 20, Teamsters, Chauffeurs & Helpers Union v. Morton, 377 U.S. 252, 259-60, 84 S.Ct. 1253, 12 L.Ed.2d 280 (1964) (internal quotation marks and citation omitted)). Because the Wisconsin law was utilized to overcome self-help efforts that were permitted under the NLRA when the employer’s own economic power proved to be insufficient, there was “simply no question that the Act’s processes would be frustrated ,,. were the State’s ruling permitted to stand.” Machinists, 427 U.S. at 148-49, 96 S.Ct. 2548.
’ The Ordinance at issue in this case authorizes independent contractors to bargain collectively, in part because the NLRA specifically excludes independent contractors from the definition of “employee” and the protections of the Act. 29 U.S.C. § 152(3). Other groups are also excluded: “any individual employed- as-an agricultural laborer, or in the- domestic service of any family or person at. his home, or any individual employed by his parent or spouse, .or any individual having the status of an independent contractor, or any individual employed as a supervisor, or any individual employed by an employer subject to the Railway Labor Act,” or:public employees are not “employees” under the NLRA. 29 U.S.C. § 152(2) and (3). The excluded groups are not treated alike for preemption purposes, however. Courts have found that, for some of these groups of workers such as agricultural and domestic workers, this exclusion means that “Congress has chosen not to create a national labor policy ,.. [and] the states remain free to apply their own views of proper public policy to the collective bargaining process insofar as it is subject to their jurisdiction.” United Farm Workers of Am. v. Ariz. Agric. Emp’t Relations Bd., 669 F.2d 1249, 1257 (9th Cir. 1982). With regards to supervisors, however, the courts have concluded that any state law that pressures employers to treat ‘supervisors as employees is preempted. Beasley v. Food Fair of N.C., 416 U.S. 653, 662, 94 S.Ct. 2023, 40 L.Ed.2d 443 (1974). The Chamber argues that Congress chose to treat independent contractors like supervisors and leave them to their own economic *1152fates, confident in their individual bargaining power, and that the Ordinance is therefore preempted by an affirmative national labor policy that precludes independent contractors from collectively bargaining.6 The City argues that Congress simply chose not to regulate the collective conduct of independent contractors, just as it did with agricultural and domestic workers, leaving it to the states to develop their own policies in light of local needs and concerns.
For purposes of this motion, the Court must determine whether the Chamber is likely to show that the exclusion of independent contractors represents a congressional determination that workers in that category should be prevented from bargaining collectively, as opposed to evidencing a willingness to allow state regulation of the balance of power between independent contractors and those who hire them. In the absence of controlling case law, the Court turns to the language of the statute and its legislative history. When the NLRA was enacted in 1935, neither supervisors nor independent contractors were expressly excluded from the definition of “employee.” See NLRB v. Hendricks County Rural Elec. Membership Corp., 454 U.S. 170, 178, 102 S.Ct. 216, 70 L.Ed.2d 323 (1981) (noting that the 1935 act excluded only agricultural laborers, domestic workers, and individuals employed by a parent or spouse from the definition of “employee”). Between 1935 and 1947, the NLRB certified unions of supervisors, a practice which Congress deemed “inconsistent with the purpose of the act to increase output of goods that move in the stream of commerce,” “inconsistent with the policy of Congress to assure to workers freedom from domination or control by their supervisors in their organizing and bargaining activities,” and “inconsistent with our policy to protect the rights of employers.” H.R. Rep. No. 80-245, at 14 (1947). Congress amended the NLRA to exclude supervisors from the definition of employee. 29 U.S.C. § 152(3). It also added § 14(a):
Nothing herein shall prohibit any individual employed as a supervisor from becoming or remaining a member of a labor organization, but no employer subject to this subchapter shall be compelled to deem individuals defined herein as supervisors as employees for the purpose of any law, either national or local, relating to collective bargaining.
29 U.S.C. § 164(a). Although supervisors could still organize and employers could voluntarily recognize a union of supervisors, the amendments ensured “[t]hat no one, whether employer or employee, need have as his agent one who is obligated to those on the other side, or one whom, for any reason, he does not trust.” H.R. Rep. No. 80-245, at 17 (emphasis in original).
In 1944, the Supreme Court, following the NLRB’s lead, interpreted the term “employee” broadly to encompass individuals who, under the common law, were clearly independent contractors. NLRB v. *1153Hearst Publ’ns, Inc., 322 U.S. 111, 126-29, 64 S.Ct. 851, 88 L.Ed. 1170 (1944). Congress was not impressed, noting the differences between employees and independent contractors, and confirming its- original intent to include the former in the NLRA scheme and to exclude the latter. Congress rejected the NLRB’s effort to expand the definition of employee beyond the common understanding at. the time the NLRA was enacted. H.R. Rep. No. 80-245, at 18. The NLRA was amended in 1947: independent contractors and supervisors were both excluded from the meaning of “employee” at that time.
The Chamber relies on this coincidence of timing and argues that “the two parallel exemptions should be read in pari materia and interpreted to have the same scope.” Dkt. #2 at 22 (internal quotation marks and citation omitted). The legislative history on which the Chamber relies shows that supervisors and independent contractors were excluded from the reach of ’ the NLRA for different reasons. The unionization of supervisors was deemed a threat to the very purposes of the Act as well as the interests of both labor and management. See Beasley, 416 U.S. at 659-62, 94 S.Ct. 2023 (summarizing legislative history of the 1947 amendments). These deleterious effects would arise regardless of whether supervisors unionized under the NLRA or under state law. The reference to independent contractors, on the other hand, was added to correct an NLRB interpretation that had wandered-from Congress’ original intent. While Congress undoubtedly had its reasons for not subjecting independent contractors to the NLRA, allowing them to unionize was not identified as a threat to the free flow of goods, nor is there any indication that allowing them to participate in collective action would threaten the independence of labor organizations or the rights of management. 'The legislative history does not support the Chamber’s argument that Congress intended to treat independent contractors and supervisors the same for preemption purposes.
Just as importantly, Congress included an express preemption provision related to supervisors, but not to independent contractors. When the Supreme Court was asked to determine whether state laws promoting supervisor unionization are preempted, it relied heavily on the existence of § 14(a) to support its conclusion that any law that requires an employer to treat supervisors as employees is unenforceable. Beasley, 416 U.S. at 657-59, 94 S.Ct. 2023. The statutory text thus treats independent contractors more like the other excluded groups who have long been the subject of state regulation. It is at least as likely, if not more so, that Congress was indifferent to the labor rights of independent contractors—just as it was to the rights of agricultural and domestic workers—because their disputes were thought to be of insufficient magnitude to affect commerce. S. Rep. No. 79-1184, at 3 (1934). The Chamber has not shown that it is likely to succeed on the merits of its Machinists claim.
C. First Amendment Rights op Speech and Association
The Clark plaintiffs assert that, by allowing the majority of qualifying drivers to designate a bargaining representative, the Ordinance will deprive them of the right to speak for themselves and will compel them to associate with a representative they oppose in violation of the First Amendment. These harms are not associated with the April 3rd driver list deadline and will arise only after an exclusive driver representative is .certified. The absence of preliminary injunctive relief is not, thereJ fore, likely to result in irreparable harm.
D. Driver’s Privacy Protection Act
Once a qualified driver representative makes a request, the Ordinance re*1154quires the driver coordinator to disclose the names, addresses, and, if available, email addresses and phone numbers of its qualifying drivers. The implementing rules also require disclosure of for-hire driver’s license/permit numbers and the state driver’s license numbers. The Clark plaintiffs argue that .this disclosure violates and is preempted by the Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. § 2722(a). The DPPA precludes a state department of motor vehicles from disclosing personal information obtained about an individual in connection with a motor vehicle record unless the information is sought for a permissible purpose. 18 U.S.C, § 2721. The statute also makes it unlawful for private actors to knowingly obtain or further disclose “personal information, from a motor vehicle record, for any use not permitted” by the statute. 18 U.S.C. § 2722.
The Clark plaintiffs do not allege and have made no attempt to show that the Ordinance will require Eastside, Lyft, or Uber to obtain information from the state department of motor vehicle records. Plaintiffs allege that they provided copies of their drivers’ licenses to the driver coordinators when they applied to drive for Lyft and/or Uber. Clark v. City of Seattle, C17-0382RSL (Dkt. # 1 at ¶ 48). All of the information required by the Ordinance (names and addresses) and some of the information required by the implementing rules (drivers’ license numbers) can be gleaned from the document plaintiffs provided without any need to acquire or disclose information from the state department of motor vehicles.
• Plaintiffs argue that obtaining and disclosing information from a state-issued license, rather than from the state department of motor vehicles, is prohibited by the DPPA because the license itself is “a motor vehicle record.” Pavone v. Law Offices of Anthony Mancini, Ltd., 205 F.Supp.3d 961, 966 (N.D. Ill. 2016). There is a split within the Northern District of Illinois on this issue (O’Brien v. Quad Six, Inc., 219 F.Supp.2d 933, 934 (N.D. Ill. 2002)), and the Court doubts that the legislative purpose or statutory language support Pavone or plaintiffs’ argument. In enacting the DPPA, Congress was concerned that many states were collecting personal information as a condition of granting a driver’s license and then selling the information to generate revenue for the state. 139 Cong. Rec. 29466, 29468, 29469 (1993); 140 Cong. Rec. 7929 (1994). To combat this practice, Congress expressly prohibited the state department of motor vehicles from disclosing personal information obtained by the department in connection with a motor vehicle record except for specified purposes. 18 U.S.C. § 2721. “The Act also regulates the resale and redisclosure of drivers’ personal information by private persons who have obtained that information from a state DMV.” Reno v. Condon, 528 U.S. 141, 143-44, 120 S.Ct. 666, 145 L.Ed.2d 587 (2000).
The Court finds that, although the purposes of the statute strongly suggest that the source of the personal ■ information must be taken into consideration when evaluating a DPPA, the Clark plaintiffs have raised serious questions regarding its application in this case. Whether information is universally protected from disclosure because it originated from the state department of motor vehicles, because it is in the possession of the state department of motor vehicles, or simply because it happens to be on a motor vehicle record (such as a license) is debatable.
E.. Irreparable Harm
The Chamber and the Clark plaintiffs assert that they will be irreparably harmed if the names and addresses of for-hire drivers are turned over, to the Team*1155sters. Although there is no trade secret protections or confidentiality attached to this basic identifying information, the Court finds that forcing the driver coordinators to disclose their most active and productive drivers is likely.to cause competitive injury, that cannot be repaired once the lists are released. More importantly, the disclosure requirement is the first step in a process that threatens the business model on which the Chamber’s members depend. The driver coordinators operate through, mobile application software and independent contractors, an innovative model that is likely to be disrupted in fundamental and irreparable ways if the Ordinance is implemented.
F. Balance op the Hardships
The balance of hardships strongly favors the Chamber at this point in the litigation. Against the likelihood of competitive injury caused by the disclosure of a subset of prolific drivers and the potential destruction of the existing business model, the City has not articulated any harm that will arise from an injunction other than that it would delay the implementation of the Ordinance according to its internal time line.
6. Public Interest
The attempt by the City of Seattle to bring some measure of regulation to the rideshare industry is clearly based on reasonable public, policy concerns. But the public not only has an interest in safe and reliable transportation networks, but also in the enforcement of the laws Congress has passed. The Court ⅛ cognizant of the fact that the public is interested in this litigation and its outcome: that the issues raised here may well impact' not only for-hire transportation, but also other sectors of the economy that have come to rely heavily on independent contractors instead of employees. The issues raised in this litigation are novel, they are complex, and they reside at the intersection of national policies-that have been decades in the making. The public will be well-served by maintaining the status quo while the issues are given careful judicial consideration as to whether the City’s well-meaning Ordinance can survive the scrutiny our laws require.
For all of the foregoing reasons, the Chamber’s motion for preliminary injunc-tive relief is GRANTED. The April 3rd disclosure requirements are hereby enjoined until this matter is finally resolved; The Court emphasizes that this Order should not be read as a harbinger of what the Ultimate decision in this case will be when all dispositive motions are fully briefed and considered. The plaintiffs have raised serious questions that deserve careful, rigorous- judicial attention, not a fast-tracked rush to judgment based on a date that has no extrinsic importance.

. At oral argument, the City agreed to postpone enforcement of and/or penalties for violation of the disclosure requirement until the Court rules on the Chamber’s pending motion.


. One of the cases on which the Chamber relies, Nat'l Constructors Ass’n v. Nat’l Elec. Contractors Ass'n, 498 F.Supp. 510 (D. Md. 1980), recognized that this rule was supported by "long-standing authority," but concluded that a broader, more flexible standing requirement should be applied. Id. at 518-19. The case was decided before the Supreme Court reiterated in Cargill that a private plaintiff may exercise the remedy, provided in § 16 only on a showing of “threatened loss or damage” that is.personal to the plaintiff.


. In their reply memorandum, the Clark plaintiffs take the position that a violation of § 8(e) will arise as soon as the Teamsters are *1150certified as the exclusive bargaining representative, Section 8(e) precludes a labor organization and an employer from entering into a certain type of agreement. The terms of the contract, not the designation as a bargaining representative, is the key ‘to a § 8(e) violation.


. The Clark plaintiffs suggest that, because the Teamsters represent NLRA-covered employees in other contexts, it qualifies as a "labor organization” in all contexts. Clark v. City of Seattle, C17-0382RSL (Dkt. # 34 at 6). The case cited in support of this proposition says nothing of the sort, however.


. In their reply, the Clark plaintiffs conflate ' union representation with union membership. Section 8(b)(4) precludes a labor organization from requiring a self-.employed person to join the organization: it does not preclude universal representation of members and non-members in a work group.


. The Chamber also argues that the Ordinance conflicts with Congress’ choice to leave the actual negotiations and adoption of working conditions to the parties, without government interference. If, however, the NLRA does not apply because for-hire drivers are independent contractors, the right to bargain collectively and the procedures through which that right is exercised will be determined by state law, as is the case with public employees and agricultural workers.
The Clark plaintiffs assert that "the NLRA preempts the Ordinance under Machinists to the extent that it facilitates and/or regulates union tactics permitted by Sections 8(e) and 8(b)(4)." Clark v. City of Seattle, C17-0382RSL (Dkt. # 13 at 23). As is the case for the Chambers’ alternative argument, if the NLRA does not apply because for-hire drivers are not employees, state law would provide the parameters for representation and collective bargaining.